Citation Nr: 0700386	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish whether C. M. J. may be recognized as a 
helpless child of the veteran.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is the mother and guardian of C. M. J., the 
daughter of the veteran who served on active duty from March 
1944 to March 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).

Although the RO implicitly reopened the claim when it decided 
the underlying issue on the merits in the September 2003 
rating decision, the question of whether new and material 
evidence has been received to reopen such claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1. An unappealed decisional letter in March 1996 found that 
C. M. J. was not a child of the veteran for VA benefits 
purposes as the evidence did not show that she was 
permanently incapable of self-support because of physical or 
mental defect upon obtaining the age of 18.

2. Evidence received since the March 1996 decision does not 
tend to show that C. M. J. was permanently incapable of self-
support because of physical or mental defect present upon 
attaining the age of 18, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the March 1996 decision is not new 
and material, and the claim to establish C. M. J. as a 
"helpless" child of the veteran may not be reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

While the appellant was not advised prior to the September 
2003 rating decision of the type of evidence she needed to 
submit in order to reopen her claim, the October 2003 
statement of the case (SOC) provided her with notice 
regarding the definitions of "new" and "material" 
evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Additionally, July 2003 and August 2006 letters gave her very 
specific information regarding what type of evidence she 
needed to submit to support the underlying claim to establish 
C. M. J. as a helpless child.  These letters also explained 
the evidence VA was responsible for providing, the evidence 
she was responsible for providing, and advised her to submit 
any evidence or provide any information she had regarding her 
claim.  While the notice given may not be in direct 
compliance with the mandates of Kent, it would unnecessarily 
tax VA resources to remand the case for notice the appellant 
has already essentially received.  She has had ample 
opportunity to respond/ supplement the record, and is not 
prejudiced by any technical notice deficiency that may have 
occurred earlier in the process (including in timing).  Also, 
she is not prejudiced by the RO according her a broader scope 
of review than was warranted for the issue.  While she was 
not advised of the criteria for establishing effective dates 
of awards, she is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as effective date criteria have no significance 
unless the claim is allowed, and the decision below does not 
do so.  Finally, it is not alleged that the notice in this 
case was less than adequate.
C. M. J.'s pertinent treatment records have been secured.  As 
noted above, the appellant has been notified of the specific 
types of evidence required to substantiate the underlying 
claim and she has not submitted any such evidence.  In 
September 2006, she noted she had no additional evidence or 
information to provide.  Thus, VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background, Legal Criteria, and Analysis

A decisional letter in March 1996 denied the veteran's claim 
seeking to establish C. M. J. as a helpless child finding 
that the evidence submitted did not establish she was 
permanently incapable of self-support upon attaining the age 
of 18.  This letter informed the veteran of his appellate 
rights.  In April 1996, the appellant submitted medical 
evidence regarding C. M. J.'s condition.  An RO letter to the 
veteran indicates it could not take further action on 
information submitted by the appellant without a request 
signed by the veteran.  The veteran did not respond to this 
letter and did not appeal the denial.  Accordingly, the March 
1996 decisional letter became final.  38 U.S.C.A. § 7105.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The appellant's claim to 
reopen was filed after that date (in January 2003), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  
Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of her 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through her own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for the rating agency to determine 
based on competent evidence of record in each individual 
case.  Rating criteria applicable to disabled veterans are 
not considered controlling.  Principal factors for 
consideration are: 

1) Evidence that a claimant is earning her own support 
is prima facie evidence that she is not incapable of 
self-support.  Incapacity for self-support will not be 
considered to exist when the child, by her own 
efforts, is provided with sufficient income for her 
reasonable support; 

2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so held 
at a later date even though there may have been a 
short intervening period or periods when her condition 
was such that she was employed, provided the cause of 
incapacity is the same as that upon which the original 
determination was made and there were no intervening 
diseases or injuries that could be considered major 
factors.  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should 
not be considered as rebutting permanent incapability 
of self-support otherwise established; 

3) Employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, 
the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases 
where the extent and nature of disability raises doubt 
as to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration.  In such cases it 
should be considered whether the daily activities of 
the child in the home and community are equivalent to 
the activities of employment of any nature within the 
physical or mental capacity of the child which would 
provide sufficient income for reasonable support.  
Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered 
as a major factor in the determination to be made, 
unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work 
or indulgence of relatives or friends; and 

4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of 
services.  

38 C.F.R. § 3.356(b).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
reasonable doubt is to be resolved in the claimant's favor 
and the claim will be allowed.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record in March 1996 included a marriage 
certificate showing the appellant and the veteran were 
married in February 1974.  C. M. J.'s birth certificate 
indicates she was born to the couple on September [redacted], 1977.  

An August 1995 letter from private doctor A. P. W. states he 
had been treating C. M. J. for juvenile rheumatoid arthritis 
for the last two years.  She was taking anti-inflammatory 
medication and was undergoing occupational therapy.  The 
letter opines that "[i]t is difficult to accurately predict 
the length of [C. M. J.'s] illness.  Typically, juvenile 
rheumatoid arthritis persists for many years."

November 1995 lay statements attest that the lay witnesses 
are family friends and have seen the problems C. M. J.'s 
disability causes her, especially with moving about on her 
feet.

Evidence added to the record since March 1996 includes an 
April 1996 Dr. A. P. W. note that states C. M. J. was under 
his "care for arthritis and under investigation for a 
possible endocrine abnormality.  Until a specific diagnosis 
is made regarding the endocrine problem she should be excused 
from work."

An April 1996 letter from the appellant reports C. M. J. has 
scoliosis and rheumatoid arthritis and that doctors are 
trying to diagnose another ailment.  She reports she teaches 
C. M. J. at home and that she knows she cannot lift heavy 
things, including a skillet.  She walks slowly, has trouble 
writing long hand for any length of time, and does many 
physical activities a lot slower than most people.  

January 1998 private treatment records show she has ongoing, 
relatively mild juvenile rheumatoid arthritis which manifests 
itself through some joint stiffness and pain with cold.  It 
was noted that it was not a severe problem.  

The veteran's death certificate shows he died in March 2001 
from a sudden heart attack.

A July 2003 statement from the appellant indicates that C. M. 
J. has no income, has not been able to work, and will not be 
able to work.

The appellant's September 2003 notice of disagreement 
indicates that C. M. J. has arthritis in her hands and hips 
and that her disabilities are getting worse; she has trouble 
doing housework and it takes her longer than most people to 
complete ordinary activities.

In her December 2003 substantive appeal, the appellant notes 
that she has been unable to take C. M. J. to a doctor for 
several years.  The statement also says that she needs help 
getting in and out of the bathtub and cutting her meat.  

Under the governing statute and regulation outlined above, 
for evidence to be new and material, it must tend to show 
that when C. M. J. turned 18 she was permanently incapable of 
self-support.  C. M. J. turned 18 on September [redacted], 1995.  
Medical evidence added to the record since the March 1996 
denial includes an April 1996 doctor's note indicating C. M. 
J. was being treated for arthritis and a possible endocrine 
disorder was being investigated; it says she should be 
excused from work until a specific diagnosis is made.  This 
note was written several months after C. M. J. turned 18 and 
while it does not say she was working at the time she turned 
18, it does suggest she was able to work several months after 
turning 18, which tends to show that she was not permanently 
incapable of self-support on her 18th birthday.  The January 
1998 treatment record noting C. M. J.'s arthritis is mild 
also tends to weigh against establishing that she was 
permanently incapable of self-support three years previously.

Other evidence submitted since March 1996 includes statements 
from the appellant describing C. M. J.'s current condition.  
While the information contained in these statements is 
presumed credible, they do not attest to C. M. J.'s condition 
prior to her 18th birthday, they only describe the condition 
she has been in since 2003, which is eight or more years 
after she turned 18.  Thus, this evidence does not help to 
establish that she was permanently incapable of self-support 
at the time she turned 18.  

Consequently, while the evidence submitted since March 1996 
is new as it was not previously before decisionmakers, it is 
not material as it does not pertain to the previously 
unestablished threshold requirement for the benefit sought, 
does not relate to the unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  Hence, it is not 
new and material and the claim may not be reopened.
ORDER

The appeal to reopen a claim to establish C. M. J. as a 
helpless child of the veteran is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


